         Case 1:19-cv-10357-VEC Document 38 Filed 02/26/20 Page 1 of 1


USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
                                                                                     Alan E. Schoenfeld
DATE FILED: 2/26/2020
                                                                                         +1 212 937 7294 (t)
                                                                                         +1 212 230 8888 (f)
                                                                            alan.schoenfeld@wilmerhale.com




February 26, 2020

VIA ECF AND EMAIL

Hon. Valerie E. Caproni
United States District Court
  for the Southern District of New York
40 Foley Square, Room 240
New York, New York 10007

       Re:     Abrams v. HBM Prenscia Inc. et al., Case No. 19-cv-10357 (VEC)

Dear Judge Caproni,

In accordance with Rule 2.D of Your Honor’s Individual Practices in Civil Cases, the parties to
the above-mentioned action respectfully submit for the Court’s review and endorsement a
stipulation and proposed protective order.

An executed copy of the stipulation and protective order is attached to this letter. We are also
emailing a Microsoft Word version of the document to the Court at
CaproniNYSDChambers@nysd.uscourts.gov, as required by Rule 2.D.

Respectfully submitted,




/s/ Alan E. Schoenfeld
Alan E. Schoenfeld


cc: Counsel of Record
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 1 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 2 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 3 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 4 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 5 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 6 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 7 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 8 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 9 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 10 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 11 of 16
Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 12 of 16
         Case 1:19-cv-10357-VEC Document 38-1 Filed 02/26/20 Page 13 of 16




Notwithstanding anything to the
contrary in the Stipulation, if the
parties seek to file material subject to
the Protective Order under seal, they
must comply with Rule 5(A) of the
Court's individual practices.




                                           2/26/2020
